DETAILED ACTION
This is a Final Office Action in response to the amendment filed 03/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1, 6, 8, 13, and 15 have been amended. Claims 1-15 are currently pending in the application and have been examined.
Response to Amendment
The amendment filed 03/25/2022 has been entered.
The amendment is sufficient to overcome the previous 35 U.S.C. § 103 rejection on record.
Response to Arguments
Claim Rejections 35 U.S.C. § 101:
Applicant submits on pages 10-17 of the remarks that the claims are directed to patent eligible subject matter and that the method recited in the claims for technology recommendations integrate the exception into practical application based on combination of additional elements. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. 
	Applicant submits on pages 17-22 of the remarks that the claims recite additional elements that amount to significantly more than the judicial exception. Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims merely recite the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not integrate the abstract idea into a practical application and do not recite significantly more than the judicial exception. 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-15, the independent claims (claims 1, 8 and 15) are directed, in part, to a method, a system and one or more non-transitory machine readable information storage mediums for technology recommendations. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-7 are directed to a method comprising a series of steps which falls under the category of a process, claims 8-14 are directed to a system which falls under the category of a machine and claim 15 is directed to one or more non-transitory machine readable information storage mediums, which falls under the statutory category of an article of manufacture. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to identifying a plurality of technology components corresponding to a plurality of technology assets…; assigning… a first ranking to each factor of a first set of factors corresponding to each of the plurality of technology components by using a technology scoring model (TSM), wherein the TSM ranks the first set of factors based on a Natural language processing of a first source data associated with the plurality of technology components, the first source data obtained from a first plurality of sources; assigning… a second ranking to each factor of a second set of factors corresponding to each of the plurality of technology assets by using an asset scoring model (ASM), the ASM ranks the second set of factors based on a Natural language processing of a second source data associated with the plurality of technology assets, the second source data obtained from a second plurality of sources, wherein assigning the second ranking to a factor from amongst the second set of factors based on the Natural language processing of the second source data associated with a technology asset from amongst the plurality of technology assets comprises: identifying positive instances of the technology asset in the second source data; creating an index of a count of the positive instances of the factor and synonyms thereof, conducting a context analysis and a sentiment analysis on the positive instances identified for the factor corresponding to the technology asset; obtaining a score for the factor based on the context analysis and the sentiment analysis; obtaining an interpretation of asset survey results for the second plurality of factors from the one or more surveys associated with the plurality of technology assets; and ranking the factor based on a comparison of the score obtained by the context analysis and the sentiment analysis with the interpretation of asset survey results; deriving… a plurality of mapping matrices corresponding to the plurality of technology assets based at least on the first ranking of the first set of factors and the second ranking of the second set of factors, wherein a mapping matrix of the plurality of mapping matrices corresponding to a technology asset of the plurality of technology assets is indicative of relative relevance of the first set of factors associated with a technology component with respect to the second set of factors associated with the technology asset, and wherein the plurality of mapping matrices derived by mapping the factors from amongst the first set of factors which closely match with the factors from amongst the second set of factors as high ranked factors; assigning, via the one or more hardware processors, a mapping score to each of the plurality of technology assets against each technology component of the plurality of technology components based on the plurality of mapping matrices; and recommending, via the one or more hardware processors, a technology asset from amongst the plurality of technology assets based on the mapping score assigned to each of the plurality of technology assets. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “technology components”; “technology assets”; “an asset repository”; “one or more hardware processors”; “natural language processing”; “source data”; “an asset scoring model”; “mapping matrices”; “a system”; “one or more memories”; “one or more non-transitory machine-readable information storage mediums”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 1 and related text and [0025-0028] to understand that the invention may be implemented in a generic environment that “The system 200 includes or is otherwise in communication with one or more hardware processors such as a processor 202, at least one memory such as a memory 204, and an I/O interface 206. The processor 202, memory 204, and the I/O interface 206 may be coupled by a system bus such as a system bus 208 or similar mechanism. The I/O interface 206 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface, and the like. The I/O interface 206 may include a variety of software and hardware interfaces, for example, interfaces for peripheral device(s), such as a keyboard, a mouse, an external memory, a camera device, and a printer. Further, the I/O interface 206 may enable the system 102 to communicate with other devices, such as web servers and external databases. The I/O interface 206 can facilitate multiple communications within a wide variety of networks and protocol types, including wired networks, for example, local area network (LAN), cable, etc., and wireless networks, such as Wireless LAN (WLAN), cellular, or satellite. For the purpose, the I/O interface 206 may include one or more ports for connecting a number of computing systems with one another or to another server computer. The I/O interface 206 may include one or more ports for connecting a number of devices to one another or to another server. The hardware processor 202 may be implemented as one or more microprocessors, microcomputers, microcontrollers, digital signal processors, central processing units, state machines, logic circuitries, and/or any devices that manipulate signals based on operational instructions. Among other capabilities, the hardware processor 202 is configured to fetch and execute computer-readable instructions stored in the memory 204. The memory 204 may include any computer-readable medium known in the art including, for example, volatile memory, such as static random access memory (SRAM) and dynamic random access memory (DRAM), and/or non-volatile memory, such as read only memory (ROM), erasable programmable ROM, flash memories, hard disks, optical disks, and magnetic tapes. In an embodiment, the memory 204 includes a plurality of modules 220 and a repository 240 for storing data processed, received, and generated by one or more of the modules 220. The modules 220 may include routines, programs, objects, components, data structures, and so on, which perform particular tasks or implement particular abstract data types. The repository 240, amongst other things, includes a system database 242 and other data 244. The other data 244 may include data generated as a result of the execution of one or more modules in the modules 220.” As described, the use of Natural Language Processing does not amount to a practical application because it is considered well-understood, routine and conventional activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Regarding the use of Natural Language Processing to evaluate the received data, the Examiner notes that this activity is recognized as well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators; user defines a search using prior known techniques, such as natural language searching).
Dependent claims 2-7, 9-14 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Allowable Subject Matter
Claims 1-15 are allowable over prior art but have other pending rejections as indicated above. Although the prior art made of record discloses some of the limitations recited in the claims, including systems and methods for technology recommendations that assigns a first ranking to each factor of a first set of factors corresponding to each of the plurality of technology components by using a technology scoring model (TSM), wherein the TSM ranks the first set of factors based on a Natural language processing of a first source data associated with the plurality of technology components; assigning a second ranking to each factor of a second set of factors corresponding to each of the plurality of technology assets by using an asset scoring model (ASM), the ASM ranks the second set of factors based on a Natural language processing of a second source data associated with the plurality of technology assets wherein assigning the second ranking to a factor from amongst the second set of factors based on the Natural language processing of the second source data associated with a technology asset from amongst the plurality of technology assets comprises: identifying positive instances of the technology asset in the second source data; creating an index of a count of the positive instances of the factor and synonyms thereof, conducting a context analysis and a sentiment analysis on the positive instances identified for the factor corresponding to the technology asset; obtaining a score for the factor based on the context analysis and the sentiment analysis; obtaining an interpretation of asset survey results for the second plurality of factors from the one or more surveys associated with the plurality of technology assets; and ranking the factor based on a comparison of the score obtained by the context analysis and the sentiment analysis with the interpretation of asset survey results and deriving a plurality of mapping matrices, the prior art does not specifically disclose the sequence of steps as recited in the claims including: deriving a plurality of mapping matrices wherein the plurality of mapping matrices is derived by mapping the factors from amongst the first set of factors which closely match with the factors from amongst the second set of factors as high ranked factors to then assign a mapping score to each of the plurality of technology assets against each technology component of the plurality of technology components based on the plurality of mapping matrices and recommending a technology asset from amongst the plurality of technology assets based on the mapping score assigned to each of the plurality of technology assets.
The claims would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683      

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683